AMENDED EXHIBIT A to the Fund Accounting Agreement Separate Series of Direxion Funds at December, 2009 FUND NAMES SERVICE CLASS INVESTOR CLASS INSTITUTIONAL CLASS CLASS C Monthly S&P 500 Bull 2x Fund x Monthly NASDAQ-100 Bull 2x Fund x Monthly Small Cap Bull 2x Fund x Monthly Dollar Bull 2x Fund x Monthly Emerging Markets Bull 2x Fund x Monthly Developed Markets Bull 2x Fund x Monthly Latin America Bull 2x Fund x Monthly Commodity Bull 2x Fund x Monthly 10 Year Note Bull 2x Fund x U.S. Government Money Market x Monthly S&P 500 Bear 2x Fund x Monthly NASDAQ-100 Bear 2x Fund x Monthly Small Cap Bear 2x Fund x Monthly Dollar Bear 2x Fund x Monthly Emerging Markets Bear 2x Fund x Monthly Developed Markets Bear 2x Fund x Monthly 10 Year Note Bear 2x Fund x Dynamic HY Bond Fund x Evolution Managed Bond Fund x Evolution All-Cap Equity Fund x Evolution Market Leaders Fund f/k/a Evolution Small Cap Fund x Evolution Alternative Investment Fund f/k/a Evolution Total Return Fund x HCM Freedom Fund x HY Bear Fund x PSI Total Return Fund x PSI Macro Trends Fund x PSI Core Strength Fund x Spectrum Equity Opportunity Fund x Spectrum Global Perspective Fund x Spectrum Select Alternative Fund x Monthly China Bull 2x Fund x Commodity Trends Strategy Fund x x x x Direxion CTS Fund (a wholly owned subsidiary of the Commodity Trends Strategy Fund) Financial Trends Strategy Fund X x x x Direxion/Wilshire Dynamic Fund X x x x Direxion Long/Short Global IPO Fund x x x x
